Citation Nr: 1601191	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-41 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for the Veteran's service-connected post-traumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967, and was awarded the Combat Infantryman Badge and the Bronze Star for his service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the case in October 2014 for additional development in the form of a VA medical examination for the Veteran's TDIU and PTSD claims.  The medical examinations were conducted in November 2014 and adequate opinions were issued.  Thus, the Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. For the period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms of anxiety, chronic sleep impairment, irritability, and hypervigilance. 

2. The Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 C.F.R. § 3.159(b).  With regard to the appeal for a TDIU, the Board is granting, in full, the benefits sought.  Accordingly, VA has no further duty to notify or assist with regard to this issue.

In claims for increased rating, the VCAA requires notice of the evidence necessary to substantiate the claim, including evidence demonstrating a worsening or increase in severity of the disability and the effect it has on employment, as well as notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a preadjudicatory letter to the Veteran in April 2009 that satisfied these requirements.  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, VA medical treatment evidence, and the Veteran's statements.  The Veteran was also afforded VA compensation and pension examinations in October 2009 and November 2014 to assist in determining the Veteran's increased rating claim.  The November 2014 examination is adequate because it was performed by a medical professional, and was based on a review of the Veteran's record, history, and symptomatology, and included an in-person examination.  Accordingly, VA's duty to assist has been met. 

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist, as required by the VCAA. 

Increased Evaluation for PTSD Analysis

The Veteran filed for an increased rating for his service-connected PTSD in April 2009, thus making the rating period for consideration on appeal extend from April 2008.  38 C.F.R. § 3.400.  The Board has carefully reviewed the evidence and finds that, for the period on appeal, the record does not demonstrate the requisite manifestations for a rating in excess of 50 percent for the Veteran's PTSD. 

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's service-connected PTSD is evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.)  38 C.F.R. § 4.130, DC 9411.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The Veteran's medical records for the period on appeal show that the Veteran has consistently presented symptoms of sleeplessness, depression, and hypervigilance.  The records further show that he demonstrated coherence, alertness, and normal decision-making abilities.  For example, during a medical visit in April 2008, the Veteran reported that he slept "ok" on most nights, but he had the occasional nightmare.  His medication made him groggy for a few hours upon waking in the morning.  The Veteran did not report suicidal or homicidal thoughts.  His mental exam noted that he was "alert oriented x3," presented as neatly groomed, with appropriate behavior and no psychomotor agitation, but that his mood was anxious when discussing the state of his physical health.  His thought processes, insight, judgment, and cognition were normal, and there were no indications of hallucinations or paranoia. 

The Veteran was afforded a VA examination for his diabetes mellitus in October 2009.  The physical examination revealed that the Veteran was "alert and oriented x four with appropriate behavior" and that he demonstrated apparent comprehension, coherent answers, and the capability to manage his own finances. 

The Veteran was also afforded a VA examination for his PTSD claim in October 2009.  During that examination, the Veteran reported that he retired in 2001 because of stress and the inability to work with a supervisor "who was always watching" him.   In terms of his relationships, the Veteran reported that his second marriage ended after approximately five months due to his PTSD symptoms, and that he is estranged from his children.  Moreover, the Veteran stated that he only had "one associate" with whom he spent time.  The medical examiner noted that the Veteran experiences a "[m]arkedly diminished interest or participation in significant activities," a feeling of "detachment or estrangement from others," and "[d]ifficulty falling or staying asleep, [i]rritability or outbursts of anger, [and] [d]ifficulty concentrating."  The medical examiner concluded that the Veteran's PTSD "in and of itself would not prevent him from performing physical or sedentary work, but would contribute to interpersonal conflict in a work setting (ie, difficulty getting along with coworkers or supervisors) as well as some difficult concentrating.  The insomnia from his PTSD would cause fatigue in a work setting and might lead to a decrease in productivity." 

The Veteran was regularly treated for his service-connected disabilities and his medical records consistently indicate that he appeared alert and oriented, including visits from November 2009, January 2010, May 2010, July 2010, and April 2014.  His mental health records from September 2012, May 2013, August 2013, October 2013, April 2014, and September 2014 show that the Veteran had no issues in terms of his judgment and decision-making ability.  The Veteran's records further reflect that he did not report suicidal ideation or thoughts of self-harm, including results from self-harm assessments taken during visits in August 2012, September 2012, January 2013, March 2013, August 2013, October 2013, and April 2014. 

In a May 2010 medical visit, the records show that the Veteran did not present any issues of delusions, paranoia, problem-solving, disorganization, disassociation, or communication.  The Veteran further did not present any mood issues, such as mood swings, pressured speech, or racing thoughts.  The Veteran did show symptoms of depressed mood, low self-esteem, poor concentration, poor task completion, lethargy, agitation, helplessness, restlessness, and low sleep.  The records reflect that the Veteran's sleep lasted 3 to 4 hours, and was interrupted.  

The Veteran was afforded another VA examination for his PTSD claim in November 2014.  During that examination, the Veteran described his relationships with his three adult children as "up and down" and that he "get[s] along okay with the people [he] know[s] outside of family."  The medical examiner reported that the Veteran appeared alert and fully-oriented, with normal speech and thought processes, and a mildly dysphoric mood with full and reactive affect.  Moreover, the Veteran presented with no observable responsiveness to internal stimuli, and denied having hallucinations and suicidal or homicidal ideation.  The medical examiner indicated that the Veteran experienced occupational and social impairment, exclusively from his PTSD, "due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that a rating in excess of 50 percent for PTSD.  The Board has considered the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning.  The record reflects the Veteran's predominant symptoms are hypervigilance, sleep problems, nightmares, anxiety, irritability, and depression.  The Veteran's medical record does not show that the Veteran experiences: deficient judgment, thinking, or mood; suicidal ideation or obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances.  The Veteran has consistently denied suicidal thoughts, plans, or prior attempts, and there have been no reports of obsessional rituals.  His speech has been described as clear, coherent, and relevant, and the Veteran has been consistently described as having an appropriate appearance.  Although the Veteran reported irritability and anger, it was never noted to result in violence.

While the record does support that the Veteran experiences deficiencies in his relationships, specifically with his family and, before he retired, his coworkers, the Veteran's social relationships appear to have progressed between the October 2009 and November 2014 examinations.  As noted above, the Veteran reported in October 2009 that he was estranged from his three children, and that he only had one "associate" and no other friends.  The Veteran indicated in his TDIU and PTSD November 2014 examinations that he has contact with all of his adult children, even though his relationships are "up and down," that he attends church, and associates well with people outside of his family. 

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested symptoms including: sleeping difficulty, anxiety, depressed mood, hypervigilance, and difficulty in establishing and maintaining effective relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 50 percent, on a schedular basis and on an extraschedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU Analysis

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

The Veteran contends that he is unable to secure or maintain employment due to his service-connected disabilities, particularly his PTSD and diabetes mellitus.  Service connection is currently in effect for: PTSD, rated as 50 percent disabling; diabetes mellitus, rated as 20 percent disabling; prostate cancer, rated as 20 percent disabling; and erectile dysfunction, rated as 0% disabling.  The Veteran's combined disability evaluation is 70 percent.  As the Veteran has a combined disability evaluation of 70 percent, with one disability evaluated over 40 percent, he meets the criteria for consideration under 4.16(a) for TDIU. Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrant such a rating.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The evidence contained herein regarding the Veteran's PTSD claim was considered for the Veteran's TDIU claim as well as the evidence detailed below.  The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran is unable to work as a result of his service-connected disabilities. 

After separation from service, the Veteran worked for the same company for thirty years performing manual labor, including cleaning, paint spraying, and working as a lift truck operator.   In the Veteran's May 2005 VA examination for PTSD, he stated that he retired because "he found it difficult to get along with his co-workers and supervisors."  In his November 2014 PTSD examination, the Veteran reported that he retired because he was unable to perform his duties because his "leg would stiffen up."  

The Veteran was afforded a VA examination for his diabetes mellitus in October 2009.  The Veteran reported that his bedtime varies depending on his ability to fall asleep, and that "on a bad day," he wakes up late with little energy, takes his medication, and lies down again until the afternoon.   The medical examiner ultimately opined that the "Veteran's general employment capacity consists of no physical limitations or restrictions."  The Board notes that the medical examiner did not note the Veteran's service-connected PTSD as one of the Veteran's diagnoses prior to make his conclusion. 

In February 2010, the Veteran submitted a lay statement in which he described that he attempted to work but experienced severe dizziness that caused him to fall twice.  The Veteran attributed this dizziness to his diabetes and contended that he cannot maintain employment as a result.  The Veteran also referred to his second divorce, stating that he "got married, in search of help and companionship" but "[due] to my P.T.S.D. being worse I was not able to communicate well" and the "marriage only last[ed] six months."  In an April 2014 medical follow-up visit for his diabetes, the Veteran's records show that he had fallen since the Veteran's last appointment. 

During the Veteran's November 2014 TDIU examination, the examiner noted that the Veteran worked at the same company for thirty years, and that the only additional training the Veteran received was one computer class in the late 1990s.  The examiner concluded that the Veteran's PTSD would not hinder him obtaining employment but that "the severity of symptomology of the PTSD reported and documented in the electronic medical record does impede the [Veteran's] ability to maintain gainful employment/social relationships for any meaningful amount of time."  The examiner further stated that the Veteran's other service-connected disabilities did not service as impediments to obtaining and maintaining gainful employment. 

Significantly, while the examiner noted the Veteran's past work history, she did not discuss the Veteran's education and past work experience as it pertains to her conclusion that the Veteran was able to obtain gainful employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).  In this case, the Veteran has a twelfth grade education and the Veteran's only additional education was one computer class from almost twenty years ago.  His past work experience consists mainly of manual labor work, including operating a fork lift truck and painting, which involved constant supervision and interaction with coworkers, with which the Veteran struggled.  The Board finds that these issues would impede the Veteran's ability to obtain gainful employment.  

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim. However, under the "benefit-of- the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993). 

The Board finds that the evidence is in relative equipoise as to whether the Veteran can obtain and maintain substantially-gainful employment as a result of his service-connected disabilities.  Considering the entire record in light of the above, including the Veteran's disability ratings, the Veteran's PTSD symptoms, the Veteran's level of education and prior job experience, and the November 2014 examiner's opinion that the Veteran's PTSD would impede his ability to maintain gainful employment, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  38 C.F.R. § 4.16(a).


ORDER

Entitlement to an increased rating in excess of 50 percent for the Veteran's service-connected PTSD is denied.

Entitlement to a TDIU is granted.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


